Title: From Alexander Hamilton to Thomas Parker, 16 August 1799
From: Hamilton, Alexander
To: Parker, Thomas


          
            Sir,
            New York August 16th. 1799
          
          Your letters of the first and the seventh of August, and of the sixth, the tenth, the seventeenth, the twentieth, the twenty fourth and thirtieth of July have been delivered to me.
          Some of the officers, you observe, wish to take their own slaves as servants, and are anxious to know — whether any allowance will in such case be made. for their services. On this point I have simply to observe remark, that no— no provision has been made to meet such an event, and that those officers who employ their own slaves as servants must bear the expence. You Enquire concerning the article of wood. This article is furnished only  when the army is troops are in the field—Such was the rule during our revolutionary — war, and such is the general practice of  armies. (If the officers supply themselves with the article it must be at their own expence.) No pecuniary compensation will be made for what would have been allowed. The laws — know of no such description of persons as servants and Batmen not soldiers. They are however supplied with straw and fuel In forming a general system however the Secretary of War has thought proper to contemplate them as characters that may here after be provided for. You complain of the want of money, — for your officers—On this subject I have written to the Secretary of War. I have  Also written to him concerning the cloathing and other Articles with which you request to be supplied.
          The Cartridge boxes must be made uniform by converting the waist belts into shoulder belts—Take care to have it done as œconomically as possible, and let the account certifica be sent to me with your certificate. The apprentice boy must be discharged—He must deliver up all the articles belonging to the public U States of which he is in possession, and you — will make as good a bargain for the public with respect to him as you can. With regard to the travelling expences of officers, It is impossible for me to inform you what rule will be established by the Department of war — relative to  the travelling expences of officers. However it will be proper for the officers to make out their accounts and to deliver them accompanied with the vouchers to their Regimental Paymasters. The Regimental Paymasters will make out a general abstract which they will send to me together with the accounts and vouchers delivered to them by the said officers. The expences of stationary and of the Postage of letters will doubtless be defrayed by the United States. These the officers will —— unite with their accounts of travelling expences. Where the expences case is of such a nature that vouchers can not be produced, — a declaration of honor will be sufficient must be the substitute. I have written to Col. Bentley directing him not to interfere with the recruiting service in your district. On the subject of a Court Martial for the trial of Capn. Bishop you will apply to General Pinckney, and transmit him a copy of the charges. The enlistments are to be sent to the Adjutant General’s office at New York, directed to Captain Ellery Assistant Adjutant General. at New York.
          I have written to the Secretary of War concerning the waist coats the backs of which you represent to be composed of such poor materials—I have likewise communicated to him the desire of Captain Caldwell supported by your opinion relative to the appointment of Mr. Samuel Simmons as a cadet in his company. I believe My Approbation of the removal of Captain Chinn I beleive I have before expressed. The merits of Captain Taylor as presented by you will be duly attended to recollected when the appointment of Brigade Inspectors shall be come under consideration. The contract with the person whom you employed to make eagles can not must not be departed from. No additional allowance compensation can be made given. Persons who enter into agreements ought to take care how they act. — If the allowance had been too great there would have been no claim of of — of indemnity on the part of the United States.
          I have written to the Secretary at war on the appointment of Mess. Meredith and Stephens as first Lieutenants. I agree perfectly in opinion with you on that subject. I have no objection to the transfer of recruiting officers from unsuccessful to successful sub districts where the complete the companies have been raised in the successful subdistricts. to be raised in the —— latter have been completed. The transfer, will not be agreeable to me except upon this condition. except in this case, will not meet my approbation. You mention that some of the officers have been exposed to considerable expence in the way of postage, and propose that they should lodge their accounts with the Postmasters who should debit the public with the amount—This I beleive will not do, I can not authorize, as it would interfere with the system of accountability for the Post Master Office department.
          With great consideration I am, Sir &c: &c:
          Col. Parker—
        